DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.

Drawings
The drawings are objected to because no reference numbers were used to designate claimed limitations, “first and second side portions” of a frame recited in claim 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: no written supports for “first and second side portions” of a frame recited in claim 11 have been provided.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-12, 15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fang et al (US 8,066,259 B2).
Regarding claim 11, Fang et al (‘259) discloses a floor jack 10 (col.1 line63; fig1), comprising: 

a lifting arm 100 (col.2 lines19-20; fig1) pivotally (via an element 42) coupled to the frame 11,12,43 (col.2 lines19-22); 
a lifting mechanism (col.2 lines39-53) coupled to the lifting arm 100; 
a lifting link arm 38 (col.2 lines29-30, fig2) coupled to the lifting mechanism (col.2 lines58-67; operatively), wherein the lifting link arm 38 includes a pin lifting arm hole (a hole where an element 39 passes through; col.2 lines29-31, figs1-2); and
a lock pin 39 (col.2 line30, fig2) adapted to engage the frame 11,12,43 and the lifting link arm 38 by being disposed through at least one of the lock pin holes 33 (fig2; The lock pin is disposed in the lock pin hole 33) and into the pin lifting arm hole (the hole of the lifting link arm 38 where the lock pin 39 passes through into an element 37; figs1-2) to mechanically lock the lifting mechanism (col.2 lines29-30, col.3 lines1-4, col.4 lines1-4); and
a handle 52 (col.2 line53) pivotally coupled to the lifting mechanism (col.2 lines45-57).
Regarding claim 12¸ Fang et al discloses the floor jack of claim 1, further comprising first position indicators (figA below; the first and second side portions 43 of the frame has upwardly projecting portions between each lock pin holes 33) disposed on the frame 11,12,43. 

    PNG
    media_image1.png
    495
    845
    media_image1.png
    Greyscale

Regarding claim 15¸ Fang et al discloses the floor jack of claim 11, wherein the lock pin holes 33 includes first, second, and third lock pin holes (figA above), the first lock pin hole corresponding to a first locked position (fig2), the second pin hole corresponding to a second locked position (when the locking pin 39 is placed within the second lock pin hole), and the third lock pin hole corresponding to a third locked position (fig4).
Regarding claim 17, Fang et al discloses the floor jack of claim 11, wherein the lock pin holes 33 include a first set of lock pin holes (the lock pin holes on the first side portion 43 on the element 11 of the frame), and the frame 11,12,43 includes a second set of lock pin holes (the lock pin holes on the second side portion 43 on the element 12 of the frame) on the second side portion 43 (on the element 12) opposite from the first set of lock pin holes (the lock pin holes on the first side portion 43 on the element 11 of the frame; fig1).
Regarding claim 18
Regarding claim 19, Fang et al discloses the floor jack of claim 11, wherein the lifting mechanism includes a hydraulic piston (col.2 lines51-53; It is noted that one of ordinary skill in the art would understand that a conventional hydraulic cylinder includes a hydraulic piston).

Allowable Subject Matter
Claims 13-14, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the claim(s) could either not be found or was not suggested in the prior art of record.
The subject matter of claims 13-14, 16 not found was a use of alignment indicators and/or secondary position indicators; in combination with the limitations set forth in each of claims 13-14 and its preceding claims of the instant invention.
The subject matter of claim 20 not found was a use of the handle including a recess adapted to receive the lock pin; in combination with the limitations set forth in claim 20 and its preceding claims of the instant invention.

Claims 1-9 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of claim 1 not found was a floor jack comprising a handle including a recess adapted to receive the locking pin; in combination with the limitations set forth in claim 1 of the instant invention.
The subject matter of claim 21 not found was a floor jack comprising position indicators disposed on the frame and alignment indicators disposed on the frame, 

None of the cited prior arts teaches or renders obvious the allowable subject matter of the instant invention

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 7/23/2021 regarding claim 11 have been fully considered but they are not persuasive. 
Regarding claim 11, Applicant argues that Fang fails to disclose a frame including first and second side portions, and lock pin holes extending through the first side portion, and a lock pin adapted to engage the frame and the lifting link arm by being disposed through at least one of the lock pin holes and into the pin lifting arm hole to mechanically lock the lifting mechanism. However, Examiner respectfully disagrees. As aforementioned, Fang discloses that the frame 11,12,43 includes first and second side portions 43 (one on each of elements 11,12) and the lock pin holes 33 extends through the first side portion 43 (one on the element 11); a lock pin 39 (col.2 line30, fig2) adapted to engage the frame 11,12,43 and the lifting link arm 38 by being disposed through at least one of the lock pin holes 33 (fig2; The lock pin is disposed in the lock pin hole 33) and into the pin lifting arm hole (the hole of the lifting link arm 38 where the lock pin 39 passes through into an element 37; figs1-2) to mechanically lock the lifting mechanism (col.2 lines29-30, col.3 lines1-4, col.4 lines1-4). Therefore, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723